Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals granted and the following question is certified: “Was the order of the Special Term, insofar as it directed' that appellants be examined before trial with respect to their testimony before the Grand Jury (Item No. 29), properly madef” As to Item Ho. 29, stay of examination is granted pending determination of appeal by the Court of Appeals. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ. [See ante, p. 961.]